Citation Nr: 0843693	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-35 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left foot disability. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the previously denied claim for service connection 
for a left foot disability.
 

FINDINGS OF FACT

1.  The claim for service connection for a left foot 
disability was previously denied in an October 1987 rating 
decision.  The veteran did not appeal the decision.

2.  Evidence received since the October 1987 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1987 rating decision that denied the claim 
for service connection for a left foot disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a left foot disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In an October 1987 decision, the RO denied the veteran's 
claim for service connection for a left foot disability.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the decision became final 
because the veteran did not file a timely appeal.

The claim of entitlement to service connection for a left 
foot disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The appellant filed this application to reopen his claim in 
September 2006.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
a VA examination, and the veteran's own statements.   The RO 
found that the veteran's left foot disorder pre-existed his 
entry into service by six years and, while the veteran 
underwent a tenotomy of the fifth left toe while in service, 
the operation was remedial in nature and post-surgery records 
showed the foot to be well-healed.  Therefore, the RO found 
that there was no evidence demonstrating that the pre-
existing left foot disorder had been aggravated or 
permanently worsened as a result of his active service.  
Accordingly, the claim was denied.  

In support of his application to reopen the claim, the 
veteran submitted additional personal statements wherein he 
alleges that he is entitled to service connection for a left 
foot disability.  The veteran indicated that he would submit 
medical evidence in support of his claim and requested a 
second VA compensation examination if necessary.  However, no 
clinical evidence to support the veteran's claim has been 
submitted.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  The veteran's 
statements are new but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  Additionally, the veteran's 
statements are mainly cumulative of those considered at the 
time of the last final decision on this issue.

Although the veteran has submitted new evidence that was not 
before the Board in October 1987, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  The new evidence does not show that the 
veteran's pre-existing left foot disability was aggravated or 
permanently worsened as a result of his period of active 
service. Therefore, the new evidence is not material.  Thus, 
the claim for service connection for a left foot disability 
is not reopened and the benefits sought on appeal remain 
denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The RO issued a VCAA notice letter 
prior to initially adjudicating the claim, the preferred 
sequence.  Id.  

Here, VA sent correspondence in October 2006 and a rating 
decision in January 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  Additionally, at the time of the prior 
final denial of the claim in October 1987, VA informed the 
veteran that his claim was denied because he had failed to 
submit evidence that demonstrated that his left foot 
disability was related to his period of active service.  This 
communication, in addition to the above correspondence, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the veteran is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the veteran and had satisfied 
that duty prior to the final adjudication in the September 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The veteran has not 
referred to any additional unobtained  relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

ORDER

Service connection for a left foot disability remains denied 
because new and material evidence has not been received to 
reopen the claim.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


